 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      UNITED STATES OF AMERICA,
 8                          Plaintiff,
                                                      CR17-13 TSZ
 9         v.
                                                      MINUTE ORDER
10    MICHAEL LEIGHTON,
11                          Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)   Defendant Michael Leighton’s pro se motion to terminate supervision,
14
     docket no. 140, is DENIED. The expiration date of defendant’s term of supervised
     release remains July 18, 2022.
15
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 21st day of May, 2021.

18
                                                     William M. McCool
19                                                   Clerk

20                                                   s/Gail Glass
                                                     Deputy Clerk
21

22

23

     MINUTE ORDER - 1
